Citation Nr: 9919827	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-10 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied entitlement to service 
connection for PTSD.


REMAND

The veteran in this case served on active duty from April 
1969 to November 1970, and had 11 months and 20 days of 
foreign service in the US Army of the Pacific (USARPAC).  His 
awards and decorations include the Combat Infantryman Badge, 
and he has reported that although he did not see much direct 
combat, he was exposed to frequent rocket and mortar attacks.  
He asserts that he has PTSD that is related to his Vietnam 
service.

The Board observes that the medical evidence of record 
indicates that the veteran appears to have a remote diagnosis 
of PTSD.  In November 1984, a private psychologist diagnosed 
the veteran with continuous alcohol abuse, agoraphobia with 
panic attacks and possible PTSD.  In June 1989, a private 
clinical social worker who had provided therapy to the 
veteran offered diagnoses of continuous alcohol abuse, 
agoraphobia with panic attacks and PTSD, and assigned a 
Global Assessment of Functioning (GAF) score of 52 in an 
intake assessment; he referred the veteran for psychiatric 
testing.  However, on subsequent related psychiatric testing, 
the psychiatrist did not include PTSD as a diagnosis although 
the Board notes that in subsequent correspondence it is 
unclear as to whether PTSD was continued as a diagnosis by 
these health care professionals.  Notably, in a March 1991 
letter signed by the social worker and the psychiatrist, it 
was reported that the veteran's PTSD symptoms "including 
flashbacks remain alleviated."

On several other occasions, however, a diagnosis of PTSD was 
not found to be tenable.  These records include a September 
1989 private psychological examination; an April 1991 
psychiatric evaluation; a June 1992 examination; and VA 
psychiatric and psychological testing in October 1996 in 
which diagnoses of anxiety disorder with panic, organic 
mental disorder with affective symptoms and alcohol symptoms 
in remission, and generalized anxiety disorder with some 
compulsive traits were rendered.

The Board notes that the record indicates that the veteran 
has reported both private and VA treatment for psychiatric 
impairment.  The veteran has reported that he had been 
receiving ongoing treatment from the Westcare Mental Health 
Center.   Although some records from that facility are of 
record, the recent requests for such records by the RO to 
that facility and to the veteran dated in September 1996 
resulted in no response.  However, the veteran has also 
reported that he has a current diagnosis of PTSD and that he 
has been receiving treatment for this disorder at a VA 
medical facility.  Specifically, in his April 1997 
substantive appeal, the veteran indicated that he had begun 
treatment for PTSD at the VA outpatient clinic (OPC) in 
Canton, Ohio.  In another VA Form 9 received in November 
1997, the veteran again indicated that there were available 
records from the Mental Hygiene Clinic at the Canton OPC from 
April 2, 1997, to the present, and that these records reflect 
treatment and a diagnosis of PTSD.  It does not appear from 
the record that the RO requested such records.  As the RO 
denied the claim on the basis that the record did not contain 
a well-supported diagnosis of PTSD, it is clear therefore 
that such records are relevant to this appeal.  Any VA 
medical records are deemed to be constructively of record in 
proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Records reflecting a current diagnosis and 
treatment for PTSD should be obtained for review.  

The Board notes that the RO should also consider the 
revisions made to 38 C.F.R. § 3.304(f) in June 1999 with a 
retroactive effective date of March 7, 1997.  See 64 Fed. 
Reg. 32807-32808 (Jun. 18, 1999) (to be codified at 38 C.F.R. 
§ 3.304(f)); Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993); Rhodan v. 
West, 12 Vet. App. 12 Vet. App. 55 (1998).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should request the veteran to 
provide the RO with information regarding 
any evidence of treatment for PTSD that 
has not already been made part of the 
record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1998).  In particular, the RO should 
take appropriate steps to obtain the 
treatment records from the Canton, Ohio 
VA outpatient Mental Hygiene Clinic dated 
from April 2, 1997, through the present, 
and any other VA medical facilities which 
he identifies as having treated him for 
PTSD.  All material obtained should be 
associated with the claims file.

2.  After the foregoing development has 
been completed, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD with consideration of the revisions 
to 38 C.F.R. § 3.304(f).  See 64 Fed. 
Reg. 32807-32808 (Jun. 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f)); Karnas 
v. Derwinski, 1 Vet. App. 308, 313 
(1991); Bernard v. Brown, 4 Vet. App. 384 
(1993); Rhodan v. West, 12 Vet. App. 12 
Vet. App. 55 (1998).  If the 
determination remains adverse to him, 
both he and his representative should be 
provided a supplemental statement of the 
case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by him until 
he receives further notice.  The purposes of this remand are 
to procure clarifying data 
and to comply with the governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




